DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 16, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: the collar operable to rotate in the track of the shell, the collar including a sensor portion and a light portion; wherein, by rotating the collar in the track of the shell, the sensor assembly can be aimed at the first area near the disposal and the light assembly can be aimed at the second area near the disposal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (2015/0369471) is the closes reference that discloses a sensor and a light system on a disposal, the sensor is attached or integrated on a side of the disposal and the light system is attached or integrated on a bottom of the disposal, but there is 
	Strutz (2004/0251339) and Liu (2020/0284011) disclose a disposal system having a display with a sensor and a lighting assembly for controlling and monitoring the disposal system, but there is no teaching of the allowable subject matter described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        4/1/21